United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.J., widower of P.J., Appellant
and
DEPARTMENT OF AGRICULTURE, RURAL
HOUSING SERVICE, St. Louis, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1261
Issued: April 30, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On May 13, 2019 appellant, the employee’s widower, filed a timely appeal from
December 11, 2018 and January 17, 2019 merit decisions of the Office of Workers’ Compensation
Programs (OWCP). 1 The Clerk of the Appellate Boards docketed the appeal as No. 19-1261.
By decision dated December 11, 2018, OWCP found that appellant forfeited survivor ’s
benefit compensation from May 4, 1993 through December 8, 2018 in the amount of $453,652.20.
By decision dated January 17, 2019, OWCP finalized an overpayment of compensation
occurred in the amount of $453,652.20 and that appellant was at fault in the creation of the
overpayment.2 It explained that appellant had received survivor’s benefits that commenced on
1

The Board notes that, following the January 17, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

OWCP had issued a preliminary determination on December 11, 2018, finding that appellant had received an
overpayment of compensation for which he was at fault in its creation and, therefore, ineligible for waiver of recovery
of the overpayment.

April 4, 1991 following his wife’s death in the performance of duty that day. Appellant was
eligible to receive survivor’s benefits because he had purportedly not remarried before the age of
55. OWCP found that the forfeiture and overpayment of compensation occurred because appellant
had remarried on May 4, 1993, before he turned 55 years of age, but had not reported his
remarriage on claims for continuance of compensation (Form CA-12). The form asks if the
compensationer has married since the death of the employee and includes a certification that, by
his or her signature, the information reported on the form is true and correct.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. Upon examining the case record, it is found that the record is incomplete as it contains
no evidence prior to 2003. Other than a compensation record, there is nothing in the record
concerning CA-12 forms signed by appellant or other evidence dating back to May 4, 1993 when
he remarried, which is the beginning of the period of forfeiture and overpayment. The oldest Form
CA-12 of record was signed by appellant on January 20, 2003.
Pursuant to 20 C.F.R. § 501.2(c)(1), the Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Decisions on claims are
based on the written record, which may include forms, reports, letters, and other evidence of
various types such as photographs, videotapes, or drawings.3 Evidence may not be incorporated
by reference, and evidence from another claimant’s case file may not be used. 4 All evidence that
forms the basis of a decision must be in that claimant’s case record. 5
As the record lacks sufficient evidence for the Board to render an informed decision, the
case shall be remanded to OWCP for further development. On remand OWCP shall obtain all
evidence included in the employee’s record regarding her death and the commencement of
appellant’s survivor’s benefits and, especially, any certifications appellant made beginning in 1993
that he had not remarried. After OWCP has reconstructed and properly assembled the record
consistent with the above-noted directive, it shall issue a de novo decision.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
4

Id.

5

Id.

2

IT IS HEREBY ORDERED THAT the January 17, 2019 and December 11, 2018
decisions of the Office of Workers’ Compensation Programs are set aside and the case remanded
to OWCP for further proceedings consistent with this order of the Board. 6
Issued: April 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

The Board notes that, during the pendency of this appeal, OWCP issued a May 17, 2019 decision, which revised
the period and amount of the overpayment. The Board and OWCP may not simultaneously exercise jurisdiction over
the same issue(s). 20 C.F.R. §§ 501.2(c)(3), 10.626; see J.W., Docket No. 19-1688, n.1 (issued March 18, 2020); J.A.,
Docket No. 19-0981, n.2 (issued December 30, 2019; Arlonia B. Taylor, 44 ECAB 591 (1993); Douglas E. Billings,
41 ECAB 880 (1990). Consequently, OWCP’s May 17, 2019 decision is set aside as null and void.

3

